              Case 4:21-cv-05003-SMJ                  ECF No. 9          filed 03/17/21    PageID.63 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_
                                                                                                            FILED IN THE
                                                     Eastern District of Washington                     U.S. DISTRICT COURT
                                                                                                  EASTERN DISTRICT OF WASHINGTON
                   JORGE A. SANDOVAL,

                                                                     )
                                                                                                   Mar 17, 2021
                                                                                                       SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:21-cv-05003-SMJ
                 STATE OF WASHINGTON,                                )
                                                                     )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
             The petition, ECF No. 1, is DISMISSED under Rule 4 of the Rules Governing Section 2254 Cases in the United States
✔ other: District Courts.
u




This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                       SALVADOR MENDOZA, JR.                                 on a petition for
     writ of habeas corpus.



Date: 3/17/2021                                                              CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Tonia Ramirez
                                                                                           %\ Deputy Clerk

                                                                             Tonia Ramirez
